Exhibit 10.56

September 26, 2014

SENT VIA EMAIL AND FEDEX

Mr. O’Connell Benjamin

Dear Ben:

By your signature below, you agree that Section 9.3(e) of your employment
agreement with Authentidate Holding Corp. dated September 30, 2013 (the
“Employment Agreement”), is hereby modified so as to extend the time within
which Authentidate and you must reach agreement on a renewal of your contract to
avoid the automatic termination of your employment, to October 31, 2014.
Section 9.3(e) as modified shall read as follows:

e. In the event the Company fails to notify the Employee in accordance with
Section 8.2, or after notifying the Employee fails to reach an agreement on a
new employment agreement prior to October 31, 2014, Employee’s employment shall
terminate on October 31, 2014, and the Company shall pay the Employee the
Severance Payment; Accrued Compensation, and the Continuation Benefits.

Except as expressly modified and superseded by this Amendment, the terms,
covenants, representations, warranties and other provisions of the Employment
Agreement are and shall continue to be in full force and effect in accordance
with their respective terms. After the date hereof, all references to “this
Employment Agreement,” “this Agreement” and phrases of similar import, shall
refer to the Employment Agreement, as amended hereby.

Very truly yours,

/s/ Charles C. Lucas

Charles C. Lucas,

Chairman, Management Resources and Compensation Committee

 

Agreed and accepted: /s/ O’Connell Benjamin

 

O’Connell Benjamin